Citation Nr: 0935133	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to a separate compensable evaluation for 
erectile dysfunction.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1961 to 
June 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision which denied 
entitlement to service connection for hypertension, and from 
a May 2007 rating decision which denied entitlement to 
service connection for PTSD.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2009; a transcript of that hearing 
is of record.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.

4.  The Veteran is not shown to have PTSD as a result of 
events during military service.

5.  On July 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for a separate 
rating for erectile dysfunction is requested.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).

2.  The criteria for withdrawal of an appeal of the issue of 
a separate rating for erectile dysfunction by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, on July 8, 2009, the appellant submitted 
a statement withdrawing the appeal for the issue of a 
separate rating for erectile dysfunction and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration for this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the issue of a 
separate rating for erectile dysfunction and it is dismissed.  
All other issues remain on appeal. 

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in October 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in June 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service personnel records and all relevant private and VA 
treatment records pertaining to his claimed disability have 
been obtained and associated with his claims file.  

VA need not conduct an examination with respect to the 
service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's diagnosed PTSD is based on 
a verified stressor and related to service.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background

Service personnel records reflect that the Veteran served in 
Vietnam beginning June 1964, however his return date was not 
noted in his record.  It does appear that he was released 
from service immediately after his return from Vietnam, 
making his tour in Vietnam almost a year.  He spent 
approximately 51/2 months at Tan Son Nhut Air Force Base, with 
the remainder of his tour at Nha Trang Air Base.  His 
military occupational specialty (MOS) at that time was 
aerospace ground equipment repair.  His highest documented 
rank in service was E-3.

Service treatment records including physical examination 
reports dated in July 1961, April 1964, and the May 1965 
separation physical examination report are silent for 
complaints or findings of any acquired psychiatric disorder, 
including PTSD.  

In a January 2001 VA progress note, the Veteran was evaluated 
to establish primary care with VA.  The Veteran was 
determined to be somewhat anxious and depressed.  A major 
depressive disorder (MDD) screening was abnormal. 

In May 2004, November 2004, and April 2005 VA primary care 
clinic notes, the Veteran denied depression and memory or 
personality changes. 

In May 2006 the Veteran seen at a VA primary care clinic.  He 
complained of poor sleep habits and increased flashbacks from 
the Vietnam War era.  He felt depressed.  The assessment was 
that he had some PTSD symptoms.  He was advised to seek a 
consultation at a VA mental health clinic.

In a June 2006 VA psychiatry note, the Veteran complained of 
decreased energy, anhedonia, depressed mood, and sleep 
disturbances.  Following an evaluation, the diagnosis was 
double depression. 

In a July 2006 VA progress note, the Veteran underwent a 
psychosocial assessment.  He complained of difficulty 
sleeping, experiencing the same nightmare for years, feeling 
overwhelmed, decreased energy and depressed mood.  The 
Veteran stated he lived with a domestic partner of 10 years, 
and that although his first wife committed suicide 20 years 
ago, he had closure with that situation.  No diagnosis was 
provided.

In a subsequent July 2006 VA social work progress note, the 
Veteran complained of his recurring nightmares in which he 
dreams about an episode from the Vietnam War.  He stated 
presently his day consisted of exercising in the mornings, 
then playing games with his group of friends who live in the 
same community.  No diagnosis was provided.

In a later July 2006 VA social work progress note, the 
Veteran stated that he had been experiencing reoccurring 
nightmares and difficulty sleeping for the past 16 years, 
since he's moved to Florida.  It was noted that his stress 
over his health may be exacerbating his nightmares.  No 
diagnosis was provided.

An August 2006 VA psychiatry note concluded with the 
diagnosis of double depression.  

In a September 2006 VA psychology note, the Veteran reported 
experiencing a traumatic event that continues to bother him 
in which his base camp received incoming fire, and he feared 
that they were going to be overrun by the enemy.  He also 
reported being distressed by seeing wounded soldiers in a 
hospital, where he was admitted for treatment of "jungle 
rot."  The examiner noted that a definitive diagnosis could 
not be based on a brief screening interview; however, the 
Veteran reported a pattern of symptomatology consistent with 
individuals who suffer from mild levels of PTSD, including 
nightmares, physiological reactivity to cues, avoidance, and 
feelings of detachment, insomnia, irritability, and poor 
concentration as his primary difficulties.  The Veteran also 
indicated he had recent thoughts of hurting himself, as well 
as the means of acting on those thoughts, but that he had 
placed his gun in a locked area as a safety precaution and 
that his religious beliefs prevent him from acting on 
thoughts of harming himself.  He also reported a history of 
verbal aggressiveness with several physical altercations, but 
denied any homicidal ideation.  

In an October 2006 VA addendum, the Veteran was admitted to 
the hospital for suicidal observation.  In one October 2006 
VA psychiatry note, the Veteran was diagnosed with major 
depressive disorder with suicidal ideation and PTSD; however, 
the remaining VA psychiatry notes assessed MDD.  At the time 
of his discharge, the diagnosis  was MDD. 

In a November 2006 statement, J. H. G. recalled knowing the 
Veteran since the early 1960s and the Veteran's problems with 
social and family relationships, work, and difficulty 
relating to others, violent overreactions, nightmares, and 
his marital relationship. 

According to VA progress notes, the Veteran continued to be 
treated with weekly psychotherapy in December 2006. 

In a February 2007 statement, the Veteran submitted a list of 
stressors which he believes has contributed to his PTSD.  
First, the Veteran stated that when he first arrived in the 
Philippines, he got lice, and was told they lost his records 
so he could not draw pay.  Second, the Veteran stated that 
while in Saigon he worked on a flight line, and a serviceman 
who could not stand the pressure anymore walked into a planes 
prop while moving to runway.  He stated he did not say 
anything to anyone or sleep for a few days.  The third 
incident happened also while he was on the flight line and 
saw a plane being loaded with Agent Orange and it was leaking 
all over and another cargo plane being loaded with caskets 
with American flags draped over them.  He stated he did not 
speak or sleep for a few days.  His fourth incident involved 
going over to a plane, kneeling beside a casket, and saying a 
prayer.  He recalled breaking down and crying while praying 
over the caskets.  The fifth incident described by the 
Veteran involved a night when he was returning from Saigon, 
and he and another solider made a wrong turn and had to turn 
around with only the lights of the car for sight.  He stated 
that black clad soldiers with guns came onto the highway, but 
they were a distance from them and were able to make it back 
to the base.  The sixth event included the Veteran witnessing 
the self-immolation of a Buddhist monk.  The event was 
reported in the base newspaper as well as other graphic 
details of war events such as the torture of soldiers.  

The seventh event involved a night when the Chief Master 
Sergeant told the Veteran and everyone else to go to the 
bunkers in the middle of the night.  He stated that there was 
a tremendous amount of automatic weapon fire with tracers all 
over the base.  He stated that they were trying to repel an 
attack, and that it was the longest and most intense night of 
his life.  The eighth event involved the crash of a scheduled 
flight which lost all men, including one airman from the 
Veteran's unit who was going along for a joyride.  The ninth 
event included a cargo plane trip which dipped down after 
leaving the runway, making the Veteran fear a crash.  The 
tenth event was while he was hospitalized with jungle rot, 
the man in the bed next to him had stepped on a landmine and 
it took off the lower part of his back.  He stated that there 
were wounded with pieces of body parts missing all over the 
place, and that he still remembered them as if it were 
yesterday.   The eleventh event included napalm and 
incendiary bombs being dropped on village children, and 
burned, nude children crying as he watched. 

According to a May 2007 VA memorandum, the Veteran's 
stressors were determined to be insufficient to sent to CURR 
and/or insufficient to research the case for a military 
record.  It also noted that although the Veteran provided 
statement of event while in Vietnam and stateside, he gave no 
specific dates, times, or places. 

In a June 2007 letter, D. D., M.D., a VA PTSD Program 
Director, clarified that the Veteran was diagnosed with PTSD 
and was being treated in the PTSD Residential Rehabilitation 
Program.  The physician stated that the Veteran was admitted 
on May 7, 2007, and was planned to be discharged on August 
10, 2007.  She noted that the Veteran continued to suffer 
from chronic PTSD and symptoms related to traumatic 
experiences he was exposed to during the Vietnam War 
including nightmares, sad mood, avoidance, anxiety, sleep 
disturbance, hypervigilance, isolation, and irritability.  
She further indicated that he had also been diagnosed with 
depression, diabetes, peripheral neuropathy, hypertension, 
hyperlipidemia, sleep apnea, obesity, and anal fissure. 

The Veteran submitted another stressor statement dated 
November 2007, which was substantially the same as the 
February 2007 statement. 

 In a July 2009 statement, the Veteran stated that Saigon was 
dangers and crazy, and that it was in Saigon that he 
witnessed the self-immolation of a Buddhist monk.  He further 
stated that in Na Trang the conditions were appalling and 
there was nothing there at that time and that he had to build 
everything from scratch in extremely hot weather.  
Furthermore, the Veteran claimed his PTSD started with the 
self immolation of a monk and seeing caskets of dead soldiers 
being loaded on to planes, and continued to the events in the 
previous stress letters. 

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the diagnosis of PTSD, in this case, the 
claim must be denied because objective evidence does not show 
that the Veteran engaged in combat with the enemy, and there 
is otherwise no credible evidence that any of the Veteran's 
claimed in-service stressors occurred.

The Veteran's service personnel records do not reflect any 
awards or decorations typically associated with combat.  In 
other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Consequently, the occurrence of the Veteran's 
claimed stressors of combat cannot be established on the 
basis of his assertions, alone.  The record must contain 
evidence that corroborates the occurrence of his alleged 
stressors.  Further, the Veteran's statements are not 
supported by the evidence of record.  

Furthermore, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors 
including the suicide of at least one fellow soldiers and the 
attack on his base.  In the November 2006 RO letter, the 
Veteran was asked to supply the location and a 2 month date 
range for any claimed stressor.  In his February 2007 
statement, the Veteran provided neither a date or place, and 
in his November 2007 statement, the Veteran did not give a 2 
month range, but instead stated "after January 8, 1965."  
In a May 2007 VA memorandum, the RO determined that the 
information supplied by the Veteran was insufficient to send 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)), because he did not supply any 
specific dates, times or places. 

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, numbers and full names of causalities witnessed, 
or specific dates-to establish the occurrence of the claimed 
in-service stressful events, the suicides and attack on base.  
The Veteran was informed of the insufficiencies of his 
submitted information and the outcomes of the searches in the 
May 2007 rating decision and June 2008 SOC. 

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the occurrence of none of the Veteran's specific in-service 
stressful experiences has been corroborated by credible 
evidence, and the evidence provided by the Veteran does not 
present any basis for further developing the record in this 
regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
a VA examiner, in October 2006, there is no indication that 
at the time of diagnosis the examiner conducted a 
comprehensive review of the entire claims file.  The same can 
be said for the diagnosis noted in the June 2007 statement 
from the PTSD Program Director.  As diagnosis of PTSD is 
based on the Veteran's reported history and on unsupported 
statements, they have little probative value.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

ORDER

For the issue of a separate rating for erectile dysfunction, 
the appeal is dismissed.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008), and as interpreted 
by the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), are applicable to this case.  
Information concerning the VCAA was provided to the Veteran 
by correspondence dated in May 2006.  However, the Veteran 
has never received VCAA notice of the information and 
evidence needed to substantiate a secondary service 
connection claim.

Therefore, on remand the Veteran must be sent VCAA notice of 
the information and evidence necessary to substantiate his 
claim for service connection for hypertension, to include as 
secondary to diabetes.

In his July 2009 Board hearing, the Veteran testified that 
his hypertension and diabetes were diagnosed at the same time 
and that he believed that his hypertension is directly 
related to his service-connected diabetes.  

In a January 2001 VA progress note, the Veteran stated he had 
a history of labile high blood pressure since 1997, and was 
told to exercise and reduce weight, but that he might need 
treatment if his blood pressure remained elevated.  The 
Veteran continued to be diagnosed with labile hypertension 
through August 2006. 

In an October 2006 VA examination report, the examiner noted 
a history of hypertension, but that the Veteran did not have 
any cardiac symptoms.  The physician diagnosed non-insulin 
dependent diabetes mellitus Type 2, with no renal pathology, 
and essential hypertension.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

In light of the cumulative record, the Board has determined 
that a medical examination and opinion is needed to clarify 
the etiology of the Veteran's hypertension and whether it is 
caused or aggravated by his service-connected diabetes.  See 
38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied, to include providing 
the Veteran with the evidentiary 
requirements for secondary service 
connection.   

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated him for his 
hypertension.  After he has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
examination to determine whether his 
hypertension is caused or aggravated by 
his service-connected diabetes.  
Diagnostic tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Following review of the 
claims folder and an examination of the 
Veteran, the examiner should specifically 
identify when the Veteran is first shown 
to have hypertension and whether it is as 
least as likely as not (50 percent 
probability or greater) that the 
hypertension is (a) directly related to 
events or injuries in military service, 
or (b) caused or aggravated by the 
service-connect diabetes mellitus.  
Sustainable reasons and bases are to be 
included with the opinions.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed, the AMC/RO should 
again review the record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and should be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


